Case: 12-1696     Document: 27    Page: 1   Filed: 11/29/2012




          NOTE: This order isnonprecedential.

   Wniteb ~tate5' qcourt of ~peaI5'
       for tbe jfeberaI qcircuit

                OIP TECHNOLOGIES, INC.,
                     Plaintiff-Appellant,

                            v.
                   AMAZON. COM, INC.,
                    Defendant-Appellee.


                        2012-1696


   Appeal from the United States District Court for the
Northern District of California in case no. 12-CV-1233,
Judge Edward M. Chen.


                       ON MOTION


                        ORDER

    Upon consideration of the parties' joint motion to stay
the briefing schedule pending this court's decision in CLS
Bank International v. Alice Corp., No. 2011-1301,
Case: 12-1696     Document: 27      Page: 2     Filed: 11/29/2012




OIP TECHNOLOGIES, INC.   v. AMAZON. COM, INC.                2

      IT Is ORDERED THAT:

    1) The motion to stay is granted pending this court's
final disposition of CLS Bank International. The parties
are directed to inform the court within 14 days of the
issuance of the mandate in CLS Bank International how
they believe this appeal should proceed.

      2) All other pending motions are moot.

                                      FOR THE COURT



                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s25